EXHIBIT 10.4

GUARANTEE

          This Guarantee (this “Guarantee”) is delivered by Escalon Medical
Corp., a Pennsylvania corporation (“Parent”) for the benefit of Vascular
Solutions, Inc., a Minnesota corporation (“Vascular”) and its respective
officers, directors, employees, agents and shareholders.

          WHEREAS, Vascular is entering into that certain Asset Purchase
Agreement, dated as of the date hereof, with Escalon Vascular Access, Inc., a
Delaware corporation and wholly-owned subsidiary of Parent (“Escalon Vascular
Access”), pursuant to which Vascular is purchasing certain assets of Escalon
Vascular Access (the “Assets APA”);

          WHEREAS, Vascular is entering into that certain Asset Purchase
Agreement, dated as of the date hereof, with Escalon Vascular IP Holdings, Inc.,
a Delaware corporation and wholly-owned subsidiary of Parent (“Escalon Vascular
IP Holdings”), pursuant to which Vascular is purchasing certain intellectual
property of Escalon Vascular IP Holdings (the “IP APA”);

          WHEREAS, it is a condition to the obligation of Vascular to consummate
the transactions contemplated by the Assets APA and IP APA that Parent deliver
this Guarantee.

          NOW, THEREFORE, in consideration of the foregoing and as a material
inducement to Vascular entering into the Assets APA and the IP APA, and
intending to be legally bound hereby, Parent hereby agrees as follows:

1.       Parent unconditionally guarantees to Vascular the full and complete
performance by Escalon Vascular Access of Escalon Vascular Access’ obligations
under Article IX of the Assets APA and Parent shall be liable to the same extent
as Escalon Vascular Access, or any permitted transferee of Escalon Vascular
Access under the Assets APA for any breach of any such obligation. Parent hereby
waives diligence, presentment, demand of performance, filing of any claim,
protest, or notice in connection with the performance of its obligations set
forth herein.

2.       Parent unconditionally guarantees to Vascular the full and complete
performance by Escalon Vascular IP Holdings of Escalon Vascular IP Holdings’
obligations under Article IX of the IP APA and Parent shall be liable to the
same extent as Escalon Vascular IP Holdings, or any permitted transferee of
Escalon Vascular IP Holdings under the IP APA for any breach of any such
obligation. Parent hereby waives diligence, presentment, demand of performance,
filing of any claim, protest, or notice in connection with the performance of
its obligations set forth herein.

3.       Parent’s maximum liability under Sections 1 and 2 hereof will not
exceed $5,750,000; provided, however, that the limitations set forth in this
Section 3 shall not apply to claims by Vascular brought on the basis of fraud or
willful misconduct (it being understand, that Parent shall be liable to the full
extent of Escalon Vascular Access’ and Escalon Vascular IP Holdings’ liability
with respect to any such claims).

4.       Parent hereby represents and warrants that the intellectual property
delivered to Vascular pursuant to the Assets APA and the IP APA includes all
processes, methods, techniques, procedures, trade secrets and know-how used or
necessary to manufacture the products of the Business (as defined in the Assets
APA). Parent indemnifies Vascular for all Losses (as defined in the Assets APA)
with respect to any breach of the foregoing representation and warranty.

--------------------------------------------------------------------------------



5.       Noncompetition.

 

 

 

                         (a) For three (3) years after the date hereof (the
“Restricted Period”), Parent shall not and shall cause Parent’s affiliates not
to, directly or indirectly, engage in, and shall use its best efforts to ensure
that none of its officers, employees or directors directly or indirectly engage
in, any Competitive Business (as defined below), whether in existence now or at
any time in the future, in any manner or capacity (e.g., as an advisor,
principal, agent, partner, officer, director, stockholder, consultant, member of
any association or otherwise). A “Competitive Business” shall mean any business
or venture that researches, designs, develops, creates, markets, distributes, or
licenses or sells accessories, devices, systems, software, products, or services
that compete, directly or indirectly, with either the Business as defined in the
Assets APA or the Business as defined in the IP APA.

 

 

 

                         (b) Parent will not, directly or indirectly, assist or
encourage any other person or entity in carrying out, directly or indirectly,
any activity that would be prohibited by the above provisions of Sections 5 or 6
if such activity were carried out by Parent, either directly or indirectly. In
particular, Parent agrees that it will not, directly or indirectly, induce any
employee of Parent or Vascular to carry out, directly or indirectly, any such
activity.

 

 

 

                         (c) Parent agrees that the restrictions and agreements
contained in Sections 5 and 6 are reasonable and necessary to protect the
legitimate interests of Vascular and that any violation of Sections 5 or 6 will
cause substantial and irreparable harm to Vascular that would not be
quantifiable and for which no adequate remedy would exist at law and accordingly
injunctive relief shall be available for any violation of Sections 5 or 6.

 

 

 

                         (d) If the duration or extent of business activities
covered by Sections 5 or 6 are in excess of what is valid and enforceable under
applicable law, then such provisions shall be construed to cover only the
greatest duration or activities that are valid and enforceable. Parent
acknowledges the uncertainty of the law in this respect and expressly stipulates
that this Guarantee be given the construction which renders its provisions valid
and enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law. The parties intend these provisions to be deemed to be a
series of separate covenants, one for each and every state of the United States
of America, and each and every political subdivision of each and every country
outside the United States of America where these provisions is intended to be in
effect.

 

 

 

                         (e) Ownership, as a passive investment, in the
aggregate of less than 1% of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded on any
nationally recognized over-the-counter market shall not constitute a breach of
Section 5(a).

6.       Agreement Not to Solicit. Excepting Roger Edens, during the Restricted
Period, Parent shall not (i) directly or indirectly attempt to hire away any
then-current employee of Vascular or any of its affiliates or to persuade any
such employee to leave employment with Vascular or any of its affiliates or
(ii) directly or indirectly solicit, divert, or take away, or attempt to
solicit, divert or take away, the business of any person with whom Vascular or
the Business has established or is actively seeking to establish a business or
customer relationship.

7.       Parent acknowledges and agrees that the covenants and agreements of
Parent contained in this Guarantee are an integral and essential part of the
transactions contemplated by the Assets APA and the IP APA and Vascular would
not have entered into the Assets APA and the IP APA without the benefit of such
covenants and agreements.

2

--------------------------------------------------------------------------------



8.       This Guarantee, the Assets APA and the IP APA and the other documents
referred to herein contain the complete agreement between the parties and
supersede any prior understandings, agreements or representations by or between
the parties, written or oral, which may have related to the subject matter
hereof in any way.

9.       The internal law, without regard to conflicts of laws principles, of
the State of Delaware shall govern all questions concerning the construction,
validity and interpretation of this Guarantee and the performance of the
obligations imposed by this Guarantee.

10.       Parent submits to the exclusive jurisdiction of any state or federal
court sitting in Wilmington, Delaware, in any action or proceeding arising out
of or relating to this Guarantee and agrees that all claims in respect of the
action or proceeding may be heard and determined in any such court. Parent
agrees not to bring any action or proceeding arising out of or relating to this
Guarantee in any other court. Parent waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other party with respect
to any such action or proceeding. Parent agrees that any party may file a copy
of this paragraph with any court as written evidence of the knowing, voluntary
and bargained agreement of Parent irrevocably to waive any objections to venue
or to convenience of forum.

11.       PARENT ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS GUARANTEE IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTEE. PARENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER AND (III) IT MAKES SUCH WAIVER VOLUNTARILY.

          IN WITNESS WHEREOF, Parent has executed this Guarantee as of April 30,
2010.

 

 

 

 

PARENT:

 

 

 

 

ESCALON MEDICAL CORP.

 

 

 

 

By:

     /s/ Richard J. DePiano, Jr.

 

Richard J. DePiano, Jr., Esquire

 

President & General Counsel

3

--------------------------------------------------------------------------------